Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.1 Page 1 of 16


 1 NICHOLAS & TOMASEVIC, LLP
      Craig M. Nicholas (SBN 178444)
 2    Alex M. Tomasevic (SBN 245598)
   225 Broadway, 19th Floor
 3 San Diego, California 92101
   Telephone: (619) 325-0492
   Facsimile: (619) 325-0496
 4 Email: cnicholas@nicholaslaw.org
   Email: atomasevic@nicholaslaw.org
 5
     Attorneys for Plaintiff,
 6   ERIC LAGUARDIA
 7

 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
      ERIC LAGUARDIA, on behalf of                CASE NO.: '19CV1568 JM BLM
11    himself and all others similarly
      situated,                                   CLASS ACTION
12
                           Plaintiff,             COMPLAINT FOR
13                                                COMPENSATORY, STATUTORY
      vs.                                         AND OTHER DAMAGES, AND
14                                                INJUNCTIVE RELIEF
15
      DESIGNER BRANDS INC., f.k.a.
      DSW, Inc., an Ohio corporation;
16
      and DSW SHOE WAREHOUSE,
      INC., a Missouri corporation,
17
                            Defendants.
18

19
20          Plaintiff Eric LaGuardia (“Plaintiff”) brings this action on behalf of himself
21   and all others similarly-situated against Designer Brands, Inc., an Ohio Corporation
22   formerly known as DSW, Inc.; and DSW Shoe Warehouse, Inc., a Missouri
23   corporation (collectively referred to as “DSW” or “Defendants”). Plaintiff alleges,
24   on information and belief, except for information based on personal knowledge, as
25   follows:
26
27

28

                                        CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.2 Page 2 of 16


 1                                     INTRODUCTION
 2         1.     Plaintiff brings this class action against DSW to stop it from making
 3   unsolicited and auto-dialed “spam” text message calls to cellular phones, and to
 4   obtain redress for all persons injured by this illegal conduct.
 5         2.     Among other things, DSW sells brand name and designer footwear
 6   and accessories. Today, it operates more than 500 stores in 44 states.
 7         3.     In an effort to promote its sales, DSW transmits unauthorized
 8   advertisements in the form of bulk spam text message calls to the cellular
 9   telephones of unwilling consumers.       And it bombards consumers with unwanted
10   spam even after they tell DSW that they want the spam to stop. Moreover, DSW
11   bombarded some consumers with unwanted spam even though they were registered
12   on the National Do Not Call registry.
13         4.     By sending these unauthorized text message calls, or wireless spam,
14   DSW has      caused consumers actual harm, not only because consumers were
15   subjected to the aggravation that necessarily accompanies wireless spam, but also
16   because consumers frequently have to pay their cell phone service providers for the
17   receipt of such wireless spam.
18         5.     In order to redress these injuries, Plaintiff, on behalf of himself and
19   others similarly-situated, brings suit under the Telephone Consumer Protection Act,
20   47 U.S.C. Sections 227, et seq. (“47 U.S.C. § 227”) and California Business &
21   Professions Code Section 17538.41, which prohibit unsolicited voice and text calls
22   to cell phones.
23         6.     On behalf of the class, Plaintiff seeks an injunction requiring DSW to
24   cease all wireless spam activities and an award of statutory damages to the class
25   members.
26   ///
27   ///
28   ///
                                                 2
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.3 Page 3 of 16


 1                                         PARTIES
 2          7.     Plaintiff Eric LaGuardia is an individual residing in San Diego
 3   County, California.
 4          8.     Defendant    Designer   Brands,     Inc.   is   an   Ohio   Corporation
 5   headquartered at 810 DSW Drive, Columbus, Ohio. It is formerly known as DSW,
 6   Inc.   Together with its subsidiaries, including co-Defendant Designer Shoe
 7   Warehouse, Inc., Designer Brands owns, operates, and controls the “Designer Shoe
 8   Warehouse” (aka “DSW”) chain of shoe stores. At all relevant times, Designer
 9   Brands, Inc. has been doing business in at least 44 U.S. States, including
10   California.
11          9.     Upon information and belief, at all relevant times Defendant DSW
12   Shoe Warehouse, Inc., a Missouri corporation also headquartered at 810 DSW
13   Drive, Columbus, Ohio, has been doing business in at least 44 U.S. States,
14   including California. Upon information and belief, DSW Shoe Warehouse, Inc. is
15   a wholly owned subsidiary of co-Defendant Designer Brands, Inc. and, together,
16   Defendants collectively own, operate, and control the “Designer Shoe Warehouse”
17   (aka “DSW”) chain of shoe stores. Defendants, at all relevant times, have had a
18   common practice and policy of sending bulk unwanted spam messages, including
19   those described more fully below.
20                             JURISDICTION AND VENUE
21          10.    This Court has subject matter jurisdiction over this action pursuant to
22   28 U.S.C. Section 1331 because this action arises under a law of the United States,
23   namely the Telephone Consumer Protection Act, 47 U.S.C. Sections 227, et seq.
24   This Court also has supplemental jurisdiction over the state law claims alleged
25   herein under 28 U.S.C. Section 1367.            The Court also has subject matter
26   jurisdiction over this action pursuant to 28 U.S.C. § 1332 (d), because (a) at least
27   one member of the putative class is a citizen of a state different from DSW, (b) the
28

                                               3
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.4 Page 4 of 16


 1   amount in controversy exceeds $5,000,000, exclusive of interest and costs, and (c)
 2   none of the exceptions under that subsection apply to this action.
 3          11.    Venue is proper in this district because one or more Defendants
 4   transact business in this District, including by soliciting consumers in and from this
 5   District.
 6                      ADDITIONAL FACTUAL BACKGROUND
 7          12.    In recent years, marketers and salesman, stymied by California and
 8   federal laws limiting solicitation by telephone, fax, and e-mail, have increasingly
 9   looked to alternative technologies through which to send bulk solicitations cheaply.
10          13.    One of the newer types of such bulk marketing is advertising through
11   Multimedia Messaging Service (“MMS”) and Short Message Services (“SMS”).
12   SMS is a messaging system that allows marketers and cellular telephone
13   subscribers to send and receive short text messages, usually limited to 160
14   characters.    The MMS standard extends the core SMS capability, allowing
15   exchange of text messages greater than 160 characters in length as well as the
16   exchange non-text media.        Collectively, SMS and MMS messages are often
17   referred to, simply, as “text messages.”
18          14.    Text messages are essentially calls to a wireless device. When a text
19   message is successfully made, the recipient’s cell phone rings, alerting him or her
20   that a call is being received. As cellular telephones are inherently mobile and are
21   frequently carried on their owner’s person, calls to cellular telephones, including
22   text messages, may be received by the called party virtually anywhere worldwide.
23          15.    Many marketers and sellers use auto-dialers, or “robo-callers” to blast
24   out identical commercial text messages in bulk. DSW used and continues to use
25   these auto-dialers to send unsolicited commercial spam messages to consumers like
26   plaintiff Eric LaGuardia.
27          16.    Unlike more conventional advertisements, wireless spam costs some
28   recipients money because cell phone users must frequently pay their respective
                                               4
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.5 Page 5 of 16


 1   wireless service providers either for each text message call they receive, or for a
 2   text plan, whether the message is authorized or not. As our own Federal
 3   Communications Commission (“FCC”) has said: not only are such unsolicited
 4   messages “annoying and time-consuming,” they “can be intrusive and costly.”
 5   (FCC Guide, Spam: Unwanted Text Messages and Email.)
 6         17.   DSW, upon information and belief, and either itself or in conjunction
 7   with one or more marketing partners, acquired lists of consumer cell phone
 8   numbers.
 9         18.   Once DSW acquired its phone numbers, it sent massive amounts of
10   spam commercial text message advertisements using auto-dialers or robo-callers,
11   including to Plaintiff. Upon information and belief, DSW continues to do so today.
12         19.   DSW not only sent and continues to send unsolicited text messages to
13   consumers without their express consent, DSW persists in sending spam to
14   consumers even after they have affirmatively and expressly told DSW that they do
15   not want to receive such texts. DSW also sent its wireless spam to those consumers
16   who were previously registered to the Naitonal Do Not Call Registry, pursuant to
17   the TCPA, 47 USC 227(c).
18         20.   For example, in July and August of 2019, DSW used an automatic
19   telephone dialing system to make spam commercial text message calls to
20   consumers, including to plaintiff Eric LaGuardia’s cellular telephone.
21         21.   DSW sent one such message on July 3, 2019. The “sender” or “from”
22   field in the text cryptically contained only the 6-digit number: 748-588. The body
23   of that commercial spam message said, in pertinent part:
24         DSW: 20% off + FREE gift! In
25         stores & online thru 7/8:
26         https://bit.ly/31q6AEK
27         Exclusions apply. Reply HELP
28

                                               5
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.6 Page 6 of 16


 1         for help or STOP to end. Msg &
 2         Data rates may apply.
 3         22.    Plaintiff immediately replied to DSW’s message with “Stop” and
 4   received the following response immediately thereafter from DSW:
 5         DSW SMS Alerts: You’ve been
 6         unsubscribed and will receive
 7         no further alerts from DSW.
 8         Reply HELP or call
 9         866-379-7463 for info.
10         Msg&DataRatesMayApply
11         23.    But despite Plaintiff’s “Stop” response, and despite DSW’s
12   acknowledgement and promise that it would send no further spam texts, on July 15,
13   2019, DSW sent Plaintiff another unsolicited and unauthorized spam text message
14   from the same number. The body of that commercial spam message said, in
15   pertinent part:
16         DSW: Get 20% off + a FREE
17         beach blanket! Shop now:
18         https://bit.ly/2LMZWTN. Reply
19         HELP for help or STOP to end.
20         Msg & Data rates may apply.
21         24.    And DSW did not stop there. Several days later, on July 29, 2019,
22   DSW sent yet another spam text message from the same 6-digit number: 748-588.
23   The body of that spam message said, in pertinent part:
24         DSW: Get $10 off + an EXTRA
25         $5 off when you shop in-app:
26         https://bit.ly/2K3kZQW. Reply
27         HELP 4 help or STOP 2 end.
28         Msg & Data rates may apply.
                                               6
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.7 Page 7 of 16


 1         25.   Plaintiff replied a few hours later with another “Stop” message and,
 2   once again, DSW sent the following reply:
 3         DSW SMS Alerts: You’ve been
 4         unsubscribed and will receive
 5         no further alerts from DSW.
 6         Reply HELP or call
 7         866-379-7463 for info.
 8         Msg&DataRatesMayApply
 9         26.   But DSW’s second promise to stop spamming was yet another lie.
10   Days later, on August 15, 2019, DSW sent another spam text message from the
11   same 6-digit number: The message said, in pertinent part:
12         DSW: Get $20 bonus card with
13         $49+ sneaker purchase! In
14         stores & online. Shop now:
15         https://bit.ly/2MaOLop. Reply
16         HELP 4 help or STOP 2 end.
17         Msg/Data rates apply.
18         27.   Plaintiff then had to send several more “stop” messages and the like.
19         28.   Here is what the frustratingly long series of bulk spam messages
20   looked like on Mr. LaGuardia’s phone, starting on July 3rd:
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               7
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.8 Page 8 of 16


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                          8
                               CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.9 Page 9 of 16


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                          9
                               CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.10 Page 10 of 16


  1            29.   In short, DSW knowingly and intentionally sent multiple bulk
  2   commercial spam text messages to thousands of mobile phone users, including
  3   Plaintiff, without their consent and even after consumers expressly and repeatedly
  4   told DSW they wanted no such messages.               And DSW sent many of these
  5   unauthorized texts to consumers who, like Eric LaGuardia, were already registered
  6   on the national Do Not Call Registry pursuant to 47 U.S. 227(c).
  7                             CLASS ACTION ALLEGATIONS
  8            30.   Upon information and belief, DSW has had a common practice of
  9   sending bulk illegal spam text messages to consumers for some time.
 10            31.   Plaintiff, therefore, brings this action pursuant to Federal Rules of
 11   Civil Procedure, Rule 23(a) and 23(b)(2) and 23(b)(3) on behalf of himself and a
 12   class (the “Class”) defined as follows:
 13                  All persons who received one or more text
                     messages from or on behalf of DSW.
 14
               32.   Plaintiff also brings this lawsuit on behalf of himself and the
 15
      following proposed sub-class of California consumers:
 16

 17                  All persons in California who received one or more
                     text messages from or on behalf of DSW.
 18
               33.   Plaintiff also brings this lawsuit on behalf of himself and the
 19
      following proposed sub-class of consumers who were registered on the
 20
      National Do Not Call Registry:
 21

 22                  All persons who received more than one text
                     message from or on behalf of DSW in any 12-
 23                  month period despite having been registered on
                     the National Do Not Call Registry.
 24
               34.   Subject   to   additional   information    obtained   through    further
 25
      investigation and discovery, the foregoing definition of the Class 1 may be
 26
 27
      1
          The “Class” shall refer collectively to both the nationwide and California classes
 28        described in the above paragraphs.
                                                  10
                                       CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.11 Page 11 of 16


  1   expanded or narrowed by amendment,            amended complaint, or at the time of
  2   moving for class certification.
  3         35.    Numerosity. The members of the Class are so numerous that their
  4   individual joinder is impracticable. Plaintiff is informed and believes, and on that
  5   basis alleges, that the proposed Class contains tens of thousands of members. The
  6   precise number of Class members is unknown to plaintiff. The true number of
  7   Class members is known by DSW, however, and thus, Class members may
  8   ascertained and may be notified of the pendency of this action by first class mail,
  9   electronic mail, text message, and by published notice, to the extent necessary.
 10         36.    Existence and Predominance of Common Questions of Law and
 11   Fact. Common questions of law and fact exist as to all members of the Class and
 12   predominate over any questions affecting only individual Class members. These
 13   common legal and factual questions include, but are not limited to, the following:
 14                (a) Does the wireless spam DSW distributed violate 47 U.S.C. Section
 15                227?
 16                (b) Does the wireless spam DSW distributed violate Cal. Bus. & Prof.
 17                Code Section 17538.41?
 18                (c) Are the Class members entitled to damages or penalties?
 19                (d) Are the Class members entitled to treble damages based on the
 20                willfulness of DSW’s conduct?
 21                (e) Are the Class members entitled to declaratory and/or injunctive
 22                relief?
 23         37.    Typicality. Plaintiff’s claims are typical of the claims of the members
 24   of the Class in that all class members were subject to the same kind of illegal spam
 25   text messaging at the hands of DSW.
 26         38.    Adequacy of Representation.         Plaintiff will fairly and adequately
 27   protect the interests of the Class. Plaintiff has retained counsel experienced in
 28   complex consumer class action litigation, and plaintiff intends to prosecute this
                                                   11
                                        CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.12 Page 12 of 16


  1   action vigorously. Plaintiff has no interests adverse or antagonistic to those of the
  2   Class.
  3            39.   Superiority. A class action is superior to all other available means for
  4   the fair and efficient adjudication of this controversy. The damages or other
  5   financial detriment suffered by individual Class members is relatively small
  6   compared to the burden and expense in litigating claims individually against DSW.
  7   It would thus be virtually impossible for the Class, on an individual basis, to obtain
  8   effective redress for the wrongs done to them. Furthermore, even if Class members
  9   could afford such individualized litigation, the court system could not.
 10   Individualized litigation would create the danger of inconsistent or contradictory
 11   judgments arising from the same set of facts. Individualized litigation would also
 12   increase the delay and expense to all parties and the court system from the issues
 13   raised by this action. By contrast, the class action device provides the benefits of
 14   adjudication of these issues in a single proceeding, economies of scale, and
 15   comprehensive supervision by a single court, and presents no unusual management
 16   difficulties under the circumstances here.
 17            40.   Unless a Class is certified and a Class-wide injunction is issued, DSW
 18   will continue to commit and wrongly profit from the violations alleged, and the
 19   members of the Class and the general public will continue to be injured.
 20            41.   DSW has acted and failed to act on grounds generally applicable to the
 21   Plaintiff and the other members of the Class in transmitting the wireless spam at
 22   issue, requiring the Court’s imposition of uniform relief to ensure compatible
 23   standards of conduct toward the members of the Class.
 24            42.   The factual and legal bases of DSW’s liability to Plaintiff and to the
 25   other members of the Class are the same, resulting in injury to the Plaintiff and to
 26   all the other members of the Class as a result of the transmission of the wireless
 27   spam alleged here. Plaintiff and the other Class members have all suffered harm
 28

                                                 12
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.13 Page 13 of 16


  1   and damages as a result of DSW’s unlawful and wrongful conduct as a result of the
  2   transmission of wireless spam.
  3                                       COUNT NO. 1
  4            (Violation of the TCPA, 47 U.S.C. § 227, on behalf of the Class)
  5           43.   Plaintiff incorporates by reference all of the foregoing allegations as if
  6   fully set forth here.
  7           44.   DSW, either on its own or in concert with one or more of its
  8   authorized agents, acquired lists of consumer phone numbers for the purpose of
  9   sending commercial spam text messages for its own monetary gain.
 10           45.   DSW then made thousands of unauthorized commercial text calls,
 11   including, but not limited to, the messages copied above, to wireless telephone
 12   numbers belonging to the Class, including to plaintiff Eric LaGuardia. Each such
 13   text message call was made using equipment that had the capacity to store or
 14   produce telephone numbers to be called, using a random or sequential number
 15   generator. By using such equipment, DSW was able to effectively send thousands
 16   of spam text messages simultaneously to thousands of wireless phones without
 17   human intervention.
 18           46.   DSW’s text calls were made en masse and without the prior express
 19   consent of the Plaintiff and the other members of the Class to receive such wireless
 20   spam.
 21           47.   DSW has, therefore, violated the TCPA, including 47 U.S.C. Section
 22   227(b)(1)(A)(iii). As a result of DSW’s conduct, the members of the Class suffered
 23   actual damages including by having to pay their respective wireless carriers for the
 24   text messages and, under section 227(b)(3)(B), are each entitled to, inter alia, a
 25   minimum of $500 in damages for each violation.
 26           48.   Moreover, because DSW knowingly and willfully violated the TCPA,
 27   and had knowledge that Plaintiff and the Class did not consent to the receipt of
 28   wireless spam and, in fact, did not want such spam, the Court should, pursuant to
                                                 13
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.14 Page 14 of 16


  1   47 U.S.C. Section 227(b)(3), treble the amount of statutory damages recoverable by
  2   the Plaintiff and the other members of the Class.
  3                                        COUNT NO. 2
  4                            (Violation of the TCPA, 47 U.S.C. § 227,
  5                     on behalf of the Do Not Call Registry Sub-Class)
  6            49. Plaintiff incorporates by reference all of the foregoing allegations as if
  7   fully set forth here.
  8            50. As mentioned above, DSW made thousands of unauthorized and
  9   illegal commercial text calls, including, but not limited to, the messages copied
 10   above, to wireless telephone numbers belonging to the Class, including to plaintiff
 11   Eric LaGuardia.         Many of those class members, including Plaintiff, had been
 12   previously registered on the National “Do Not Call” Registry pursuant to 47 U.S.C.
 13   § 227(c), i.e., were members of the Do Not Call Registry Sub-Class as defined
 14   above.
 15            51. Plaintiff Eric LaGuardia has been registered on the national Do Not
 16   Call Registry since at least 2014. Plaintiff and his fellow Do Not Call Registry
 17   sub-class members were registered on that list when they received DSW’s wireless
 18   spam.
 19            52. DSW has, therefore, committed additional violations of the TCPA,
 20   including 47 U.S.C. Section 227(c). As a result of DSW’s conduct, Plaintiff and
 21   the members of the Do Not Call Registry Sub-Class are each entitled to, inter alia,
 22   an additional $500, at a minimum, for each violation.
 23                                        COUNT NO. 3
 24                     (Violation of Cal. Bus. & Prof. Code § 17538.41,
 25                             on behalf of the California Sub-Class)
 26           53.   Plaintiff incorporates by reference all of the foregoing allegations as if
 27   fully set forth here.
 28

                                                   14
                                        CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.15 Page 15 of 16


  1           54.   California Business & Professions Code Section 17538.41 prohibits a
  2   person or entity conducting business in California from transmitting or causing to
  3   be transmitted a text message advertisement to a “mobile telephony services
  4   handset, pager, or two-way messaging device that is equipped with short message
  5   capability or any similar capability allowing the transmission of text messages.”
  6   For the reasons discussed above, DSW has violated this statute.
  7           55.   DSW, either on its own or in concert with one or more of its
  8   authorized agents, acquired lists of consumer phone numbers for the purpose of
  9   sending commercial spam text messages for its own monetary gain.
 10           56.   DSW then made unauthorized commercial text calls, including, but not
 11   limited to, the messages copied above, to the wireless telephone numbers of the
 12   Class, including to plaintiff Eric LaGuardia.
 13           57.   DSW’s text calls were made en masse and without the prior express
 14   consent of the Plaintiff and the other members of the Class to receive such wireless
 15   spam.
 16           58.   Plaintiff, on behalf of himself and all others similarly situated, seeks
 17   damages, restitution, and an injunction prohibiting DSW from continuing such
 18   practice, and all other relief this Court deems appropriate.
 19                                 PRAYER FOR RELIEF
 20           WHEREFORE, Plaintiff Eric LaGuardia, on behalf of himself and the Class
 21   prays for the following relief:
 22           1.    An order certifying the Class as defined above, including all sub-
 23   classes;
 24           2.    An award of actual and statutory damages, where appropriate;
 25           3.    Punitive or treble damages according to statute or where otherwise
 26                 appropriate;
 27           4.    An injunction requiring DSW to cease all wireless spam activities;
 28

                                                   15
                                        CLASS ACTION COMPLAINT
Case 3:19-cv-01568-JM-BLM Document 1 Filed 08/20/19 PageID.16 Page 16 of 16


  1         5.    An award of reasonable attorneys’ fees and costs; and
  2         6.    Such further and other relief the Court deems reasonable and just.
  3                                     JURY DEMAND
  4         Plaintiff hereby requests trial by jury of all claims that can be so tried.
  5

  6   Respectfully submitted:
  7   DATED: August 20, 2019                         NICHOLAS & TOMASEVIC, LLP
  8                                           By:     /s/ Alex Tomasevic
                                                     Craig M. Nicholas
  9                                                  Alex Tomasevic
 10                                                  Attorneys for Plaintiff
 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28

                                                16
                                     CLASS ACTION COMPLAINT
